DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/14/2019 has been entered. Claim 19 is cancelled.  Claims 20-21 are added new. Therefore, Claims 1-18, 20 and 21 are pending and addressed below.  
                                                       
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Deng Yun (IDS reference, CN106559842A, Publication date 2017-04-05), hereinafter Deng. 
As translation in the IDS reference is not quite understandable, attached translation of the same document is used for the Citations below.
Regarding claims 1, 10 and 20, Deng teaches, a method/apparatus/ non-transitory computer-readable medium, comprising: 
determining, by a transmit (Deng: Fig. 4, Base Station, that inherently contains processors for various functional units), a data flow mapped onto a data radio bearer (DRB) (Deng: Fig. 1; Page 1; Data flow is interpreted by the Examiner as data transmission of data received by the transmit end (e.g. base station) for transmission to the UE. Deng teaches that Data received by the base station (BS) in a PDCP entity is put on a DRB established, by the BS, over a cell carrier for transmission to the UE), and 
controlling, by the transmit end, a transmission rate of the data flow based on the transmission rate of the data flow and a first rate threshold of the data flow (Deng: Pages 1, l.44-45; page 2, l.1-9; teaching that the transmission end acquires and analyzes current downlink transmission rate, and controls transmission rate by reducing the rate of transmission when the rate exceed a rate threshold corresponding to the QoS of the flow.),
Regarding claims 10 and 20, Deng further teaches, a non-transitory computer-readable medium having computer-readable instructions stored thereon (Deng: Page 8, l.25-28).
Regarding claims 2 and 11, Deng teaches the method/apparatus, as outlined in the rejection of claims 1 and 10.
Deng further teaches, wherein the transmission rate is controlled when the data flow is transmitted to a packet data convergence protocol (PDCP) layer (Deng: page 2, l.7-9; teaching reducing transmission rate at the PDCP entity of the base station), or 
when the data flow is transmitted to a medium access control (MAC) layer (Examiner: Deng’s teaching of the previous limitation fulfils “OR” criteria of the claim).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Lee Kuo-Chun et al (IDS Reference, US 20120044805), hereinafter Lee.
Regarding claims 3, 12 and 21, Deng teaches the method/apparatus, as outlined in the rejection of claims 1, 10 and 20.
Deng does not expressly teach, wherein the data flow is transmitted based on a determination that a quantity of tokens in a token bucket corresponding to the data flow is greater than or equal to a token threshold, the quantity of tokens is a difference between a first value and a second value, the first value is a quantity of tokens put into the token bucket in a first time period based on the first rate 3Docket No.: C6428-005threshold of the data flow, and the second value is a quantity of tokens taken from the token bucket in the first time period based on the transmission rate of the data flow, and the transmission of the data flow is suspended based on a determination that the quantity of tokens in the token bucket is less than the token threshold. 
However, in the same field of endeavor, Lee teaches, wherein the data flow is transmitted based on a determination that a quantity of tokens in a token bucket corresponding to the data flow is greater than or equal to a token threshold, the quantity of tokens is a difference between a first value and a second value, the first value is a quantity of tokens put into the token bucket in a first time period based on the first rate 3Docket No.: C6428-005threshold of the data flow, and the second value is a quantity of tokens taken from the token bucket in the first time period based on the transmission rate of the data flow, and the transmission of the data flow is suspended based on a determination that the quantity of tokens in the token bucket is less than the token threshold. (Lee: [50], teaching token based transmission, where tokens are available in a period based on tokens put in and taken out, from a token bucket, during data packet transmission (i.e. quantity is between a first value and a second value), and data is transmitted only (i.e. otherwise suspended) when the available token is greater than or equal to (i.e. token threshold) the required token for the data).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng’s method/UE to 
This would have been obvious because it would motivate one of ordinary skill in the art provide to have a scheme for policing traffic for non-GBR bearers for effective utilization of data bandwidth (Lee: [4]).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Hong Li (CN 101621457B), hereinafter Hong.
Regarding claims 4 and 13, Deng teaches the method/apparatus, as outlined in the rejection of claims 1 and 10.
Deng does not expressly teach, wherein the transmission rate of the data flow is controlled based on the transmission rate of the data flow, the first rate threshold of the data flow, and a second rate threshold of the data flow, and the second rate threshold of the data flow is greater than or equal to the first rate threshold of the data flow.
However, in the same field of endeavor, Hong teaches, wherein the transmission rate of the data flow is controlled based on the transmission rate of the data flow, the first rate threshold of the data flow, and a second rate threshold of the data flow, and the second rate threshold of the data flow is greater than or equal to the first rate threshold of the data flow (Hong: page 2, l.12-25, teaching transmission rate control is based on the current transmission rate, and two thresholds rate, first is GBR and second is MBR, MBR (Maximum Bit Rate) is greater than GBR (guaranteed Bit Rate) as MBR is used when more resources available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng’s method/UE to include that data flow is controlled based on the transmission rate of the data flow, the first rate threshold of the data flow, and a second rate threshold of the data flow, and the second rate threshold of the data flow is greater than or equal to the first rate threshold of the data flow.
This would have been obvious because it would motivate one of ordinary skill in the art provide a multi-service scheduling method and system, which fully considers the QoS attributes of the service, and meets the GBR requirements of the service while avoiding the occurrence of "hunger" (Hong: p.2, l.13-14).
Regarding claims 5 and 14, Deng, in view of Hong, teaches the method/apparatus, as outlined in the rejection of claims 4 and 13.
Deng further teaches, buffering, by the transmit end the M data packets (Deng: page 6, l.21-34, “it can combine the historical information of its own scheduling, the historical information of the buffer”, teaching data for transmission is stored in buffer).
Deng does not expressly teach, further comprising: determining, by the transmit end, M data packets in the data flow based on the transmission rate of the data flow, the first rate threshold of the data flow, and the second rate threshold of the data flow in a first transmission period, wherein M is an integer greater than 0.
However, in the same field of endeavor, Hong teaches, further comprising: determining, by the transmit end, M data packets in the data flow based on the transmission rate of the data flow, the first rate threshold of the data flow, and the second rate threshold of the data flow in a first transmission period, wherein M is an integer greater than 0 (Hong: page 5, l.4-19; teaching calculation of data volume (i.e. M data packets) when calculating transmission rate of the data flow, using GBR (a first rate threshold)  and MBR (a second rate threshold) thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng’s method/UE to include that number of data packets is determined based on thresholds.
(Hong: p.2, l.13-14).
Regarding claims 6 and 15, Deng, in view of Hong, teaches the method/apparatus, as outlined in the rejection of claims 5 and 14.
Deng does not expressly teach, wherein the transmit end determines the M data packets in the first transmission period when the transmission rate of the data flow is greater than the first rate threshold of the data flow and is less than or equal to the second rate threshold of the data flow, and M is a difference between a first quantity of data packets that can be transmitted according to the transmission rate of the data flow and a second quantity of data packets that can be transmitted according to the first rate threshold of the data flow.
However, in the same field of endeavor, Hong teaches, wherein the transmit end determines the M data packets in the first transmission period when the transmission rate of the data flow is greater than the first rate threshold of the data flow and is less than or equal to the second rate threshold of the data flow, and M is a difference between a first quantity of data packets that can be transmitted according to the transmission rate of the data flow and a second quantity of data packets that can be transmitted according to the first rate threshold of the data flow (Hong: page 5, l.4-19, teaching calculation of GBR and MBR data packets volume during TTI (i.e. transmission period). MBR token bucket is used when data rate is higher than the GBR threshold (a first rate threshold) and lower than the MBR threshold (a second rate threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng’s method/UE to include that number of data packets is determined based on thresholds.
This would have been obvious because it would motivate one of ordinary skill in the art provide a multi-service scheduling method and system, which fully considers the QoS attributes of the service, and meets the GBR requirements of the service while avoiding the occurrence of "hunger" (Hong: p.2, l.13-14).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Hong, and further in view of Yang Yue et al (US 20180279336), hereinafter Yang, and in view of NPL (IDS Reference, R2-140057 Huawei, LCP for small cell enhancement, 10-14 February 2014), hereinafter NPL.
Regarding claims 7 and 16, Deng, in view of Hong, teaches the method/apparatus, as outlined in the rejection of claims 5 and 14.
wherein the data flow is a first data flow,  a plurality of data flows are mapped onto the DRB, the plurality of data flows comprises the first data flow and a second data flow, and 
the method further comprises: determining, by the transmit end, P data packets in the first data flow, the transmit end determining the P data packets in the first transmission, period when the transmission rate of the first data flow is greater than the first rate threshold of the first data flow and is less than or equal to the second rate threshold of the first data flow, wherein P is a difference between a first quantity of data packets that can be transmitted according to the transmission rate of the first data flow and a second quantity of data packets that can be transmitted according to the first rate threshold of the first data flow, and P is an integer greater than 0; and determining, by the transmit end, the M data packets in the P data packets based on a transmission rate of the second data flow and a first rate threshold of the second data flow, wherein a difference between P and M is a difference between a third quantity of data packets that can be transmitted according to the first rate threshold of the second data flow and a fourth quantity of data packets that can be transmitted according to the transmission rate of the second data flow.
 wherein the data flow is a first data flow,  a plurality of data flows are mapped onto the DRB, the plurality of data flows comprises the first data flow and a second data flow (Yang: [69] “The communication link 205 may be configured with one or more radio bearers. In some examples, a radio bearer may include one or more communication links for data transmissions, referred to as data flows 210 (e.g., data flow 210-a, 210-b, and 210-c).”, [74] “The UE 115 may measure an incoming data flow and determine whether the bit rate meets the GBR and MBR.”,  teaching UE having a first and a second data flow mapped to a radio bearer, and the data flow transmission rate is controlled against thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Hong’s method/UE to include that the data flow is a first data flow, a plurality of data flows are mapped onto the DRB, the plurality of data flows comprises the first data flow and a second data flow.
This would have been obvious because it would motivate one of ordinary skill in the art provide to able UE or base station to achieve desired QoS by adjusting traffic flow associated with the radio bearer based on the QoS parameter (Yang: [6]).
the method further comprises: determining, by the transmit end, P data packets in the first data flow, the transmit end determining the P data packets in the first transmission, period when the transmission rate of the first data flow is greater than the first rate threshold of the first data flow and is less than or equal to the second rate threshold of the first data flow, wherein P is a difference between a first quantity of data packets that can be transmitted according to the transmission rate of the first data flow and a second quantity of data packets that can be transmitted according to the first rate threshold of the first data flow, and P is an integer greater than 0; and determining, by the transmit end, the M data packets in the P data packets based on a transmission rate of the second data flow and a first rate threshold of the second data flow, wherein a difference between P and M is a difference between a third quantity of data packets that can be transmitted according to the first rate threshold of the second data flow and a fourth quantity of data packets that can be transmitted according to the transmission rate of the second data flow.
However, in the same field of endeavor, NPL teaches, the method further comprises: determining, by the transmit end, P data packets in the first data flow, the transmit end determining the P data packets in the first transmission, period when the transmission rate of the first data flow is greater than the first rate threshold of the first data flow and is less than or equal to the second rate threshold of the first data flow, wherein P is a difference between a first quantity of data packets that can be transmitted according to the transmission rate of the first data flow and a second quantity of data packets that can be transmitted according to the first rate threshold of the first data flow, and P is an integer greater than 0; and determining, by the transmit end, the M data packets in the P data packets based on a transmission rate of the second data flow and a first rate threshold of the second data flow, wherein a difference between P and M is a difference between a third quantity of data packets that can be transmitted according to the first rate threshold of the second data flow and a fourth quantity of data packets that can be transmitted according to the transmission rate of the second data flow (NPL: Ch. 2 Discussion, Fig. 1; teaching transmission rate control of data flows from multiple logical channels (i.e. first and second data flow) with respect to threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng, Hong and Yang’s method/UE to include that the data packets are determined for a first and a second data flow based on threshold.
NPL: ch. 3 Conclusion).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Hong, and further in view of Galand Claude et al (US 6424624), hereinafter Galand.
Regarding claims 8 and 17, Deng, in view of Hong, teaches the method/apparatus, as outlined in the rejection of claims 5 and 14.
Deng and Hong do not expressly teach, further comprising: discarding, by the transmit end, the M data packets based on a determination that the transmission rate of the data flow is greater than or equal to the first rate threshold of the data flow in a preset period of time after buffering the M data packets.
However, in the same field of endeavor, Galand teaches, further comprising: discarding, by the transmit end, the M data packets based on a determination that the transmission rate of the data flow is greater than or equal to the first rate threshold of the data flow in a preset period of time after buffering the M data packets. (Galand: col.9, l.6-10, col.10, l.1-44; teaching dropping ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Hong’s method/UE to include discarding data packets based on threshold criteria.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method and apparatus for optimizing the transmission of lower priority traffic while avoiding congestion in the network (Garland: Col.5, l.40-42).
Regarding claims 9 and 18, Deng, in view of Hong, teaches the method/apparatus, as outlined in the rejection of claims 5 and 14.
Deng and Hong do not expressly teach, further comprising: discarding, by the transmit end, N data packets in the data flow in the first transmission period based on a determination that the transmission rate of the data flow is greater than the second rate threshold of the data flow, wherein N is a difference between the first quantity of data packets that can be transmitted according to the transmission rate of the data flow and a third quantity of data packets that can be transmitted according to the second rate threshold of the data flow, and  N is an integer greater than 0.
However, in the same field of endeavor, Galand teaches, further comprising: discarding, by the transmit end, N data packets in the data flow in the first transmission period based on a determination that the transmission rate of the data flow is greater than the second rate threshold of the data flow, wherein N is a difference between the first quantity of data packets that can be transmitted according to the transmission rate of the data flow and a third quantity of data packets that can be transmitted according to the second rate threshold of the data flow, and  N is an integer greater than 0 (Galand: col.9, l.6-10, col.10, l.1-44; teaching dropping packets when no tokens are left, that is reaching the threshold of the token bucket, and further teaching calculation of number of data packets using size (thresholds) of the buckets and token usage, within a refresh period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Hong’s method/UE to include discarding data packets based on threshold criteria.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method and apparatus for optimizing the transmission Garland: Col.5, l.40-42).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu, US 20090245108 - Proactive Uplink Aggregate Maximum Bit Rate Enforcement.
BAKKER, US 20090116391 - METHOD FOR DATA FLOW CONTROL IN A MOBILE COMMUNICATIONS SYSTEM.
Nakayasu, US 20060126507 - Wireless base station device and rate control method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.C./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472